DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the Tiara et al. reference applied in the prior rejection of record for the newly incorporated subject matter specifically challenged in the argument.
With regards to Applicant’s arguments, please see Sugahara, which teaches that a drive signal adjustment, based on ejecting portion-related information, may be performed either on the drive pulse width or the drive pulse voltage.  Similarly, Examiner points out that Shindo (US 2010/0220137 A1) – not relied upon – also teaches that a drive signal adjustment, based on ejecting portion-related information, may be performed by either changing the number of pulses applied or change the maximum voltage applied (Figs. 10-11).
Therefore, it does not appear that the recent amendments have patentably differentiated the claimed invention over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8, 10-15, 17-21, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taira et al. (US 2017/0087826 A1) in view of Sugahara (US 6286923 B1).
Regarding claims 1 and 14:
	Taira et al. disclose a liquid ejecting apparatus system for driving a print head (recording head 9) including an ejecting portion (one of ejection port arrays 12-18) ejecting a liquid in response to a drive signal (Figs. 7-8) propagating through a drive signal line (paragraph 75), the system comprising:
	a storage portion (EEPROM 122) storing ejecting portion-related information (the “total driving count”) changing in accordance with use of the ejecting portion (paragraphs 63-64), wherein the ejecting portion-related information includes a value that increases in accordance with use of the ejecting portion (paragraphs 63-64); and
	a print head drive circuit (at least main controller 100) configured to retrieve and process the ejecting portion-related information from the storage portion (paragraph 113 & Fig. 12), compare the ejecting portion-related information with a plurality of thresholds (those shown in the pulse shift tables: paragraphs 144-147 & Fig. 18), and execute liquid drive processing to drive the print head based on the comparison between the ejecting portion-related information and the plurality of thresholds (according to the determined “pulse shift amount”: paragraphs 144-148 & Figs. 18-19), wherein executing the liquid drive processing includes decreasing a pulse width of the drive signal based on the comparison (the pulse shift amount is decreased: Figs. 18A-B),
	wherein the retrieving and processing of the ejecting portion-related information is performed by the print head drive circuit before the drive signal for ejecting the liquid from the ejecting portion is supplied to the print head (the driving pulse is adjusted before recording: Fig. 12).
	Taira et al. do not expressly disclose decreasing a maximum voltage of the drive signal based on the comparison.
	However, Suguhara discloses a system executes a liquid drive processing to drive a print head based on a comparison between ejection portion-related information and a plurality of thresholds (references values: col. 9, lines 59 – col. 10, line 12), wherein the liquid drive processing includes adjusting either a pulse width or a maximum voltage of a drive signal (col. 9, lines 11-37 & Figs. 11-12).
	Because both Taira et al. and Sugahara teach adjusting a drive signal based on ejection portion-related information, and because Sugahara teaches that drive signal adjustment can occur by either adjusting a pulse width or adjusting a maximum voltage, it would have been obvious to a person of ordinary skill in the art to modify Taira et al.’s system to execute the liquid drive processing by decreasing a maximum voltage, instead of the pulse width, of the drive signal, as suggested by Sugahara.
Regarding claims 2 and 15:
	Taira et al.’s modified system comprises all the limitations of claims 1/14, and Taira et al. also disclose that the print head drive circuit drives the print head recycled or reused (used at least according to the counters: paragraphs 63-65).
Regarding claims 4 and 17:
	Taira et al.’s modified system comprises all the limitations of claims 1/14, and Taira et al. also disclose that the ejecting portion-related information includes a value related to a cumulative printing surface count (via the ejected dot counter 119: paragraphs 63-64).
Regarding claims 5 and 18:
	Taira et al.’s modified system comprises all the limitations of claims 1/14, and Taira et al. also disclose that the ejecting portion-related information includes a value related to an elapsed day count (via the “total driving count”: paragraphs 63-65).
	Teaching reference Xu (JP 2014-215468) teaches that a driving count may be used to calculate a number of printable days that can be elapsed so as to enable prediction of the day on which replacement is needed (abstract).  Therefore, Taira et al.’s total driving count is related to an elapsed day count.
Regarding claims 6 and 19:
	Taira et al.’s modified system comprises all the limitations of claims 1/14, and Taira et al. also disclose that the ejecting portion-related information includes a value related to information on an error occurring the print head (via the “total driving count”: paragraphs 63-65).
	Please note that the total driving count is known to relate to a likelihood of actuator malfunctioning.  Therefore, the total driving count relates to an error occurring in the print head.
Regarding claims 7 and 20:
	Taira et al.’s modified system comprises all the limitations of claims 1/14, and Taira et al. also disclose that the ejecting portion-related information includes a value related to maintenance processing (at least via the auxiliary ejection counter 117: paragraphs 63-65).
Regarding claims 8 and 21:
	Taira et al.’s modified system comprises all the limitations of claims 1/14, and Taira et al. also disclose that the ejecting portion-related information includes a value related to a use history of the print head (paragraphs 63-65).
Regarding claims 10 and 23:
	Taira et al.’s modified system comprises all the limitations of claims 1/14, and Taira et al. also disclose that the processing of the ejection portion-related information is performed after a power supply voltage is supplied to the print head (voltage must have previously been supplied to produce the counted drivings: paragraphs 63-64) and before the drive signal is supplied to the print head (the “total driving count” is calculated before recording: Fig. 12).
Regarding claims 11 and 24:
	Taira et al.’s modified system comprises all the limitations of claims 1/14, and Taira et al. also disclose that the processing of the ejecting portion-related information is also performed after the drive signal is supplied to the print head after being performed before the drive signal is supplied to the print head (at least in response to each recording job: paragraphs 112-113 & Fig. 12).
Regarding claims 12 and 25:
	Taira et al.’s modified system comprises all the limitations of claims 1/14, and Taira et al. also disclose that the print head drive circuit comprises a control portion (CPU 101) that executes the processing of the ejecting portion-related information from the storage portion (paragraphs 61, 64).
Regarding claims 13 and 26:
	Taira et al.’s modified system comprises all the limitations of claims 1/14, and Taira et al. also disclose that the print head drive circuit outputs the drive signal in accordance with the read ejecting portion-related information (paragraphs 114-133 & Fig. 12).

Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taira et al. (US 2017/0087826 A1) in view of Ness et al. (US 2010/0328405 A1).
Regarding claims 9 and 22:
	Taira et al.’s modified system comprises all the limitations of claims 1/14, and Taira et al. also disclose that the system comprises a control signal port (of I/O port 104) through which a control signal for controlling whether or not to supply the drive signal to the ejecting portion propagates (paragraph 61 & Fig. 4),
	wherein the processing of the ejecting portion-related information is performed via the control signal port (Fig. 4).
	Taira et al.’s modified system does not expressly disclose that the control signal port includes a control signal line.
	However, Garcia et al. disclose a control signal line (510) not expressly disclose that the processing of the ejecting portion-related information is performed via a control signa line through which a control signal for controlling whether or not to supply the drive signal to the ejection portion propagates.
	However, Ness et al. disclose a low cost communication and storage method that increases the difficulty of third parties in eavesdropping on transmitted data (paragraph 13) by providing a system in which ejection portion-related information (e.g. page count information: paragraphs 2, 11) is processed via a control signal line (data line 255) over which a control signal (data) for controlling whether or not to supply a drive signal propagates (Fig. 2).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to adopt the communication and storage method taught by Ness et al, into Taira et al.’s modified system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sayama (US 2009/0027440 A1) discloses comparing ejection portion-related information to a reference value (paragraph 58) to determine whether the drive voltage should be reset (Fig. 6).  However, Sayama performs liquid drive processing (formation of test patterns) before resetting the drive voltage.
Shindo (US 2010/0220137 A1) discloses a system that counts a number of applications of discharge energy to an individual electrode of each actuator (integrated values Cs), and determines whether the counted value exceeds a threshold value(s) (paragraph 85) to determine whether to reduce a drive voltage (Figs. 11A-B).
Takahashi et al. (US 2016/0236466 A1) discloses comparing a simultaneously driven nozzle count to a plurality of thresholds to determine the maximum voltage of a drive signal (paragraphs 84-85 & Figs. 14-15).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853